J-A20025-20

                               2020 PA Super 280

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAMES HAWKINS                            :
                                          :
                   Appellant              :   No. 1524 WDA 2019

          Appeal from the PCRA Order Entered September 16, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0007924-2015


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

OPINION BY OLSON, J.:                           FILED DECEMBER 10, 2020

     Appellant, James Hawkins, appeals from the order entered on

September 16, 2019, which denied his petition filed under the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     In this Court’s October 31, 2018 memorandum, we summarized the

underlying facts and procedural posture of this case:

        On June 11, 2015, [City of Pittsburgh Police Officer Paul Abel]
        received a complaint from a female[, named M.H.,] that she
        was punched in the face by Appellant.           [Officer Abel]
        observed that [M.H.] had a black eye. [M.H.] was the former
        intimate partner of Appellant. [Officer Abel] responded to
        [Appellant’s residence at 1623 Federal Street, in the City of
        Pittsburgh,] that evening but nobody appeared to be home
        at the residence.     [1623 Federal Street is a multi-unit
        apartment building, with one main entry door; Appellant
        resided in the building’s third-floor apartment].

        [Officer Abel did not obtain either an arrest warrant for
        Appellant or a search warrant for Appellant’s apartment.
        Nevertheless, Officer Abel and other officers] responded to
        [Appellant’s] residence the following day. [The] officers
        knocked on the [front] door [to the apartment complex] and
J-A20025-20


       nobody immediately responded but the officers could hear
       several people moving around inside the residence. [The]
       officers observed a trash bag on the sidewalk outside the
       building.   Inside the bag was a Verizon telephone bill
       addressed to Appellant and what appeared to be plastic
       baggy “diapers,” which were described as the remaining
       portion of plastic baggies after the corners are cut off to be
       used to package drugs.

       Shortly thereafter, Melissa Dono, Appellant’s roommate,
       opened the door to the residence. Ms. Dono confirmed that
       Appellant was inside the residence and permitted the officers
       to enter the residence.

       In the entryway of the residence, officers observed an empty
       stamp bag of heroin on the floor. Appellant was placed under
       arrest. He was asked to consent to a search of the residence
       but refused consent. Molly Alexander, who identified herself
       as Appellant’s girlfriend, then advised officers that she was
       diabetic and needed her medicine. She advised that her
       medicine was inside her purse, which was located inside a
       larger bag in Appellant’s bedroom. The purse was located in
       Appellant’s bedroom next to the bag Ms. Alexander had
       described. Sticking out of the purse was another bag with
       the name, “Crown Royal” on it, and which contained bricks of
       heroin and baggies of crack cocaine.           Marijuana was
       recovered from inside the purse. Ms. Alexander conceded
       that the marijuana was hers but she denied knowledge of the
       other drugs inside the “Crown Royal” bag found in her purse.
       Both Ms. Alexander and Appellant were arrested

       On February 2, 2016, the day of trial, Appellant's counsel
       attempted to present a motion to suppress evidence. The
       Commonwealth objected to the late filing, and the trial court
       denied the motion without a hearing because it was not
       timely filed. See Pa.R.Crim.P. 579 (requiring generally that
       pre-trial motions shall be filed and served within 30 days after
       arraignment). After a non-jury trial, Appellant was convicted
       of one count of possession of heroin, one count of possession
       of cocaine, and one count of possession with intent to deliver




                                    -2-
J-A20025-20


          heroin [(“PWID”).1] On April 21, 2016, the trial court
          [sentenced Appellant to serve] two and one-half years to five
          years [in prison,] followed by five years of probation[,] for
          the [PWID] conviction, and imposed no further penalty for
          the remaining crimes[.]

Commonwealth v. Hawkins, 200 A.3d 620 (Pa. Super. 2018) (unpublished

memorandum)         at   1-3   (quotations,      citations,   corrections,   and   some

capitalization omitted).

        On January 23, 2017, Appellant filed a timely, pro se PCRA petition. The

PCRA court appointed counsel to represent Appellant and counsel filed an

amended petition on Appellant’s behalf.               Within the amended petition,

Appellant claimed that his trial counsel was ineffective for failing to file a

motion to suppress the evidence in his case. Specifically, Appellant claimed,

the police officers violated his rights under the Fourth Amendment of the

United States Constitution and Article 1, Section 8 of the Pennsylvania

Constitution because they entered his home and placed him under arrest

without obtaining a warrant that authorized either Appellant’s arrest or a

search of his residence. See Appellant’s Amended PCRA Petition, 8/14/17, at

3.

        On October 24, 2017, the PCRA court notified Appellant that it intended

to dismiss his petition in 20 days, without holding a hearing.               PCRA Court

Order, 10/24/17, at 1; see also Pa.R.Crim.P. 907(1). The PCRA court finally

dismissed Appellant’s petition on December 6, 2017.                PCRA Court Order,

____________________________________________


1   35 P.S. § 780-113(a)(16) and (30), respectively.


                                           -3-
J-A20025-20



12/6/17, at 1. Within the PCRA court’s later-filed opinion, the court explained

that the police lawfully arrested Appellant without a warrant under 18

Pa.C.S.A. § 2711(a). This section declares:

         § 2711. Probable cause arrests in domestic violence
         cases

         (a) General rule.--A police officer shall have the same right
         of arrest without a warrant as in a felony whenever he has
         probable cause to believe the defendant has violated section
         . . . 2701 (relating to simple assault) . . . against a family or
         household member although the offense did not take place in
         the presence of the police officer. A police officer may not
         arrest a person pursuant to this section without first
         observing recent physical injury to the victim or other
         corroborative evidence. For the purposes of this subsection,
         the term "family or household member" has the meaning
         given that term in 23 Pa.C.S. § 6102 (relating to definitions).

18 Pa.C.S.A. § 2711(a).2

       Appellant filed a timely notice of appeal and claimed that the PCRA court

erred when it dismissed his petition without holding a hearing. We agreed

and held that Appellant was entitled to a hearing on his petition because, first,

the record was vague as to whether Officer Abel personally observed the

complainant, M.H., with a black eye. Commonwealth v. Hawkins, 200 A.3d

620 (Pa. Super. 2018) (unpublished memorandum) at 6. Second, we held,

“there is an issue of material fact as to whether [Melissa] Dono resided in the

apartment, which bears upon her authority to permit entry. Moreover, there


____________________________________________


2“Former sexual or intimate partners” constitute “family or household
members.” 23 Pa.C.S.A. § 6102.


                                           -4-
J-A20025-20



is an issue of material fact as to whether [Ms.] Dono ever consented to the

officers' entry into the apartment.” Id. at 8. Thus, since there existed genuine

issues of material fact, we held that the PCRA court erred when it dismissed

Appellant’s petition without holding a hearing and we remanded the case so

that the PCRA court could conduct the requisite evidentiary hearing. See id.

at 8-9.

      Following remand, the PCRA court held a hearing on Appellant’s petition.

During the hearing, Appellant presented the testimony of:          himself; his

co-defendant, Molly Alexander; City of Pittsburgh Police Officer Paul Abel; and,

his trial counsel, Joseph Paletta, Esquire (hereinafter “Attorney Paletta”).

Crucially, however, Appellant did not present Melissa Dono as a witness during

the hearing.

      At the time of the events, Appellant resided in an apartment, on the

third floor of a three-floor apartment building.     See N.T. PCRA Hearing,

6/10/19, at 16.   Molly Alexander testified that other residents lived in the

apartment building; however, she testified, no one else lived in the third-floor

apartment but Appellant.    Id. at 16-17.

      Ms. Alexander testified that, on the day in question, she was visiting

Appellant and, “[a]t some point . . . there were police officers banging on the

door and some people went down and let them in.” Id. She testified that

Officer Abel and three or more officers entered the apartment; afterwards,

she was searched and then moved to another room. Id. at 18-19.




                                     -5-
J-A20025-20



      Ms. Alexander testified that she is diabetic and thus asked the officers if

she could get her insulin. She testified: “[the officers] said they would get it.

So I allowed them to go into my purse that was in the other room. . . . They

brought my purse to me and said that they found . . . a purple bag inside with

drugs in it.” Id. at 21-22. Ms. Alexander was then arrested.

      Officer Paul Abel next testified at the PCRA hearing.      As Officer Abel

testified, at approximately 5:00 p.m. on June 12, 2015, he and “more than

four” other officers arrived at the multi-unit apartment building where

Appellant resided, intending to arrest Appellant for assaulting his former

intimate partner, M.H.    Id. at 34-35.     Officer Abel testified that Appellant

resided on the building’s third floor and that all relevant events occurred

during the daylight. Id. at 35 and 38.

      As Officer Abel testified, he “pounded on the [main apartment-complex

door] for [approximately] ten minutes” and, during this time, he announced

“Police. Open up.” “a couple of times.” Id. at 36. He testified that he did

this because “[i]t [was] an apartment building.         It was more than one

apartment.”    Id.   Eventually, Melissa Dono opened the main apartment

complex door. Officer Abel testified:

        Melissa Dono opens the door. I asked who she was. She
        identified herself. We asked her where she lived. She stated
        up on the third floor. We asked who she lived with. She
        stated [Appellant]. We asked if . . . he was there right then.
        She said, “Yes. He is upstairs. I’ll go get him.” We followed
        her up the stairs. He was at the door of his own apartment[.]

Id. at 38.


                                      -6-
J-A20025-20




      Officer Abel also offered a slightly different version of the events. He

testified that, when Ms. Dono opened the front door:

         She said, “Come in.    He’s upstairs.”   And we followed her
         upstairs.

                                      ...

         [S]he led us up to the [third-floor apartment] door. She
         opened [the door]. [Appellant] was standing there. . . .
         [T]here was a stamp bag [of heroin] laying on the floor right
         there in plain view, and [Appellant] was taken into custody.

Id. at 38, 44, and 45.

      Officer Abel testified that Ms. Dono “had a mattress in the front room

[of the apartment] and some bags with her stuff in.” Id. at 41. Officer Abel

also testified that Ms. Dono told him that “[s]he lived in the front.” Id.

      Regarding M.H.’s black eye, Officer Abel testified that: he “personally

saw [M.H.’s] black eye;” M.H. told him that Appellant “struck her;” and, M.H.

told him that Appellant “gave her the black eye . . . [a] day or two before

[Officer Abel] talk[ed] to her.” Id. at 44 and 46-47. Officer Abel also testified

that M.H. told him she presently lived with Appellant and she “had sexual

relations with [Appellant].” Id. at 46-47.

      Officer Abel testified that he went to Appellant’s residence on the day

he first saw M.H., “but nobody was there.” Therefore, Officer Abel testified

that he went home and, at approximately 5:00 p.m. the next day, he went to

Appellant’s residence and arrested Appellant for domestic violence.       Id. at

34-35.


                                      -7-
J-A20025-20



      Appellant next testified at the hearing. Appellant testified that he lived

in an apartment building, which was located at 1623 Federal Street, in

Pittsburgh. He testified: “[i]t was a three-story apartment [building]. At the

very bottom was its own apartment. It was abandoned. And on the second

floor there was another apartment which a guy named Joe lived in. And then

I had my apartment on the very top of the apartment building.” Id. at 50.

      Appellant testified that, on the day in question:

        I was a few feet behind Melissa Dono when she had answered
        the door. The cops was at the door.            They said, ‘Is
        [Appellant] there?’ . . . [S]he turned and the cops were right
        behind her and they came up and arrested me. I was about
        – I’d say about five feet behind her, you know. I was at the
        bottom of the steps close to the front door. They arrested
        me. . . . From the beginning they started looking around for
        drugs and things like that.

Id. at 51.

      Appellant testified that the police handcuffed him on the first floor, near

the apartment building’s main door. Id. at 52. He testified that the police

then walked him back up to his third-floor apartment and asked him whether

they could search his apartment. Appellant testified that he told the police

no, but the police began searching his apartment anyway. Id. at 52-53.

      After hearing the testimony, the PCRA court concluded that:         Officer

Abel personally observed the complainant, M.H., with a black eye; Melissa

Dono lived in the apartment with Appellant; and, Ms. Dono provided the

officers with valid consent to enter the apartment.         PCRA Court Order,

9/16/19, at 1-2; PCRA Court Opinion, 2/20/20, at 3 and 6.


                                      -8-
J-A20025-20



      On September 16, 2019, the PCRA court denied Appellant’s petition.

Appellant filed a timely notice of appeal and now raises one claim to this Court:

        Whether trial counsel gave ineffective assistance when he
        failed to file a timely pretrial motion to suppress on behalf of
        Appellant?

Appellant’s Brief at 6.

      “Under the applicable standard of review, we must determine whether

the ruling of the PCRA court is supported by the record and is free of legal

error. The PCRA court's credibility determinations, when supported by the

record, are binding on this Court.” Commonwealth v. Spotz, 18 A.3d 244,

259 (Pa. 2011) (citations omitted). “However, this Court applies a de novo

standard of review to the PCRA court's legal conclusions.” Id.

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “ineffective assistance of counsel which, in

the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii) (some capitalization omitted).

      Counsel is presumed to be effective and “the burden of demonstrating

ineffectiveness rests on [A]ppellant.” Commonwealth v. Rivera, 10 A.3d

1276, 1279 (Pa. Super. 2010). To satisfy this burden, Appellant must plead

and prove by a preponderance of the evidence that:

                                      -9-
J-A20025-20


        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not have
        some reasonable basis designed to effectuate his interests;
        and, (3) but for counsel’s ineffectiveness, there is a
        reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). As this Court has

explained:

        A claim has arguable merit where the factual averments, if
        accurate, could establish cause for relief.                 See
        Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005)
        (“if a petitioner raises allegations, which, even if accepted as
        true, do not establish the underlying claim . . . , he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of arguable
        merit is a legal determination.

        The test for deciding whether counsel had a reasonable basis
        for his action or inaction is whether no competent counsel
        would have chosen that action or inaction, or, the alternative,
        not chosen, offered a significantly greater potential chance of
        success. Counsel’s decisions will be considered reasonable if
        they effectuated his client's interests. We do not employ a
        hindsight analysis in comparing trial counsel's actions with
        other efforts he may have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.


Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted).

     Appellant claims that his trial counsel was ineffective for failing to file a

suppression motion. According to Appellant, his underlying claim has arguable

merit – and the evidence against him should have been suppressed – because

                                     - 10 -
J-A20025-20



the police entered his home and placed him under arrest without obtaining

either a search warrant or an arrest warrant. Appellant’s Brief at 35. Further,

Appellant claims, the warrantless entry into his apartment was not justified by

either exigent circumstances or valid consent. Id. at 35-53. Finally, Appellant

claims, his warrantless arrest was unlawful because the police did not observe

a “recent physical injury” on the complainant, M.H., which was necessary to

support a warrantless arrest under 18 Pa.C.S.A. § 2711. Id. at 52-53. We

first consider whether the police were justified in entering Appellant’s

apartment without a warrant; we then consider whether Appellant’s

warrantless arrest was lawful.

       “Under the Fourth Amendment, searches and seizures without a warrant

are presumptively unreasonable, subject only to specifically established

exceptions.” Commonwealth v. Wilmer, 194 A.3d 564, 567-568 (Pa. 2018)

(quotations and citations omitted). One exception to the warrant requirement

is a consent search.3 Id. at 568. “The central Fourth Amendment inquiries

in consent cases entail assessment of the constitutional validity of the

____________________________________________


3  Within Appellant’s brief, Appellant argues at length that exigent
circumstances did not justify the warrantless entry into his apartment. See
Appellant’s Brief at 35-50. We agree that exigent circumstances did not justify
the warrantless entry into Appellant’s home. Nevertheless, this conclusion
does not entitle Appellant to relief, as the PCRA court did not base its decision
on the existence of exigent circumstances. Instead, the PCRA court held, the
warrantless entry was justified based upon Ms. Dono’s valid consent. See
PCRA Court Opinion, 2/20/20, at 4.




                                          - 11 -
J-A20025-20



citizen/police encounter giving rise to the consent; and, ultimately, the

voluntariness of consent.” Commonwealth v. Strickler, 757 A.2d 884, 888

(Pa. 2000). “Where the underlying encounter [between the citizen and the

police] is found to be lawful, voluntariness becomes the exclusive focus.”4 Id.

at 888-889.

       As to the voluntariness of an individual’s consent, we have declared:

         [during the suppression hearing,] the Commonwealth bears
         the burden of establishing that a consent is the product of an
         essentially free and unconstrained choice – not the result of
         duress or coercion, express or implied, or a will overborne –
         under the totality of the circumstances. While knowledge of
         the right to refuse to consent to the search is a factor to be
         taken into account, the Commonwealth is not required to
         demonstrate such knowledge as a prerequisite to establishing
         a voluntary consent. Additionally, although the inquiry is an
         objective one, the maturity, sophistication and mental or
         emotional state of the defendant (including age, intelligence
         and capacity to exercise free will), are to be taken into
         account.

         Since both the tests for voluntariness and for a seizure
         centrally entail     an examination of the objective
         circumstances surrounding the police/citizen encounter to
         determine whether there was a show of authority that would
         impact upon a reasonable citizen-subject's perspective, there
         is a substantial, necessary overlap in the analyses.

         . . . [T]he following factors outlined [in Strickler] are
         pertinent to a determination of whether consent to search is
         voluntarily given: 1) the presence or absence of police
         excesses; 2) whether there was physical contact; 3) whether
         police directed the citizen's movements; 4) police demeanor
____________________________________________


4Appellant does not claim that Ms. Dono was seized prior to giving the officers
consent to enter either the apartment building or Appellant’s third-floor
apartment.


                                          - 12 -
J-A20025-20


         and manner of expression; 5) the location of the interdiction;
         6) the content of the questions and statements; 7) the
         existence and character of the initial investigative detention,
         including its degree of coerciveness; 8) whether the person
         has been told that he is free to leave; and 9) whether the
         citizen has been informed that he is not required to consent
         to the search.

Commonwealth v. Kemp, 961 A.2d 1247, 1261 (Pa. Super. 2008) (en banc)

(quotations, citations, and corrections omitted), quoting Strickler, 757 A.2d

at 901-902. “With regard to consent, ‘voluntariness’ is a question of fact to

be determined from the totality of the circumstances.” Commonwealth v.

Fredrick, 230 A.3d 1263, 1267 (Pa. Super. 2020); Schneckloth v.

Bustamonte, 412 U.S. 218, 227 (1973) (“the question whether a consent to

a search was in fact ‘voluntary’ or was the product of duress or coercion,

express or implied, is a question of fact to be determined from the totality of

all the circumstances”).

       The PCRA court concluded that Melissa Dono lived in the apartment with

Appellant and that Ms. Dono validly consented for the officers to enter the

apartment.5      PCRA Court Order, 9/16/19, at 1-2; PCRA Court Opinion,

2/20/20, at 6.      On appeal, Appellant claims that the PCRA court erred in
____________________________________________


5 During the PCRA hearing, Appellant testified that he was arrested on the first
floor of the apartment building and that the police then marched him back up
to his third-floor apartment. See N.T. PCRA Hearing, 6/10/19, at 50-53.
Further, both Appellant and Molly Alexander testified that Ms. Dono did not
live in Appellant’s apartment. See id. at 17 and 50-53. Nevertheless, the
PCRA court did not credit Appellant’s version of the events and the PCRA court
did not believe Appellant’s and Ms. Alexander’s testimony that Ms. Dono did
not live in the apartment. See PCRA Court Opinion, 2/20/20, at 1-7.




                                          - 13 -
J-A20025-20



concluding that Ms. Dono consented to the officers’ entry because the officers

“ordered the occupants to open the door” when they declared “Police. Open

up.” and, relatedly, because the officers used intimidation to gain access to

Appellant’s residence.6 Appellant’s Brief at 52. This claim fails.

       The problem with Appellant’s claim lies, initially, in the fact that

Appellant is seeking post-conviction collateral relief and, thus, Appellant bears
____________________________________________


6 On appeal, Appellant does not contest the PCRA court’s factual finding that
Ms. Dono possessed either common or apparent authority to enter Appellant’s
apartment. See Appellant’s Brief at 35-57. Nevertheless, we note that a third
party who possesses common authority or apparent authority over the area
to be searched may validly consent to a search. “Common authority rests on
mutual use of the property by persons generally having joint access or control
for most purposes, so that it is reasonable to recognize that any of the
co-inhabitants [or co-possessors] has the right to permit the inspection in his
own right and that the others have assumed the risk that one of their number
might permit the common area to be searched.” Commonwealth v.
Gibbons, 549 A.2d 1296, 1300-1301 (Pa. Super. 1988) (citations and
corrections omitted).

Regarding apparent authority, our Supreme Court has held:

         A third party with apparent authority over the area to be
         searched may provide police with consent to search. Third
         party consent is valid when police reasonably believe a third
         party has authority to consent. Specifically, the apparent
         authority exception turns on whether the facts available to
         police at the moment would lead a person of reasonable
         caution to believe the consenting third party had authority
         over the premises. If the person asserting authority to
         consent did not have such authority, that mistake is
         constitutionally excusable if police reasonably believed the
         consenter had such authority and police acted on facts
         leading sensibly to their conclusions of probability.

Commonwealth v. Strader, 931 A.2d 630, 634 (Pa. 2007) (quotations and
citations omitted).


                                          - 14 -
J-A20025-20



the burden of production and persuasion in this case. See Rivera, 10 A.3d

at 1279 (holding that trial counsel is presumed to be effective and “the burden

of demonstrating ineffectiveness rests on [A]ppellant”). Therefore, during the

PCRA hearing, Appellant was required to prove that, if his trial counsel had

filed a motion to suppress, the Commonwealth would have been unable to

prove that Ms. Dono validly consented to the entry and search. See Kemp,

961 A.2d at 1261 (“[during the suppression hearing,] the Commonwealth

bears the burden of establishing that a consent is the product of an essentially

free and unconstrained choice – not the result of duress or coercion, express

or implied, or a will overborne – under the totality of the circumstances”).

      However, Appellant did not present Ms. Dono as a witness during the

PCRA hearing and there is no evidence that Ms. Dono even heard the officers

declare “Police. Open up.” This omission is glaring, since Officer Abel was

knocking on the main, first-floor door to the apartment building – and not

Appellant’s specific, third-floor apartment door – and since Officer Abel

specifically testified that, during the ten minutes he was “pounding” on the

main door to the apartment building, he announced “Police. Open up.” only

“a couple of times.” Further, and relatedly, since Ms. Dono did not testify at

the hearing, there is no evidence as to how long Ms. Dono heard the officers

pounding on the apartment building’s main door, there is no evidence as to

how many officers were in front of the door when Ms. Dono opened it, and

there is no direct evidence that the actions of the police produced, in Ms.

Dono, a will overborne which deprived her of the capacity to make an

                                     - 15 -
J-A20025-20



essentially free and unconstrained choice. In the absence of such evidence,

we are unable to conclude that Appellant met his burden of establishing that

Ms. Dono’s consent was anything other than voluntary. Therefore, we hold

that Appellant’s first claim on appeal fails.

       Appellant next claims that his warrantless arrest, under 18 Pa.C.S.A.

§ 2711(a), was unlawful because the police did not observe a “recent” physical

injury on the complainant, M.H.

       As noted above, 18 Pa.C.S.A. § 2711 declares:

         § 2711. Probable cause arrests in domestic violence
         cases

         (a) General rule.--A police officer shall have the same right
         of arrest without a warrant as in a felony whenever he has
         probable cause to believe the defendant has violated section
         . . . 2701 (relating to simple assault) . . . against a family or
         household member although the offense did not take place in
         the presence of the police officer. A police officer may not
         arrest a person pursuant to this section without first
         observing recent physical injury to the victim or other
         corroborative evidence. For the purposes of this subsection,
         the term "family or household member" has the meaning
         given that term in 23 Pa.C.S. § 6102 (relating to definitions).

18 Pa.C.S.A. § 2711(a).

       Appellant’s claim on appeal is limited:        he argues only that his

warrantless arrest under Section 2711(a) was illegal because the police did

not observe a “recent” physical injury on M.H.7 See Appellant’s Brief at 42.
____________________________________________


7 Appellant analyzes, at length, the Pennsylvania Supreme Court’s opinion in
Commonwealth v. Wright, 742 A.2d 661 (Pa. 1999). See Appellant’s Brief
at 41-48. The main issue in Wright, however, was whether 18 Pa.C.S.A.



                                          - 16 -
J-A20025-20



According to Appellant, since his arrest occurred “between two [] to three []

days after [M.H.] said . . . she was assaulted[, t]he potential for imminent

violence had dissipated” and exigent circumstances did not justify his

warrantless arrest. See id. at 50-52. This claim fails.

       At the outset, Appellant’s claim that exigent circumstances did not

justify his warrantless arrest immediately fails, as Officer Abel utilized the

statutory authority of 18 Pa.C.S.A. § 2711(a) to arrest Appellant without a

warrant. See 18 Pa.C.S.A. § 2711(a) (“A police officer shall have the same
____________________________________________


§ 2711(b) permitted a warrantless search of the defendant’s home. Section
2711(b) declares:

         (b) Seizure of weapons.--The arresting police officer shall
         seize all weapons used by the defendant in the commission
         of the alleged offense.

18 Pa.C.S.A. § 2711(b).

The Wright Court held that Section 2711(b) merely makes the seizure of
weapons from the defendant “mandatory,” when such a seizure “was
previously permissive.” However, the Wright Court held that the “the terms
of [Section 2711(b)] do not purport to address the means that may be used
in order to discover or locate such weapons.” Wright, 742 A.2d at 664
(emphasis added). Regarding “the means” by which a search and seizure
must take place, the Wright Court held that “the seizure of a weapon
pursuant to Section 2711(b) is subject to the limits of existing Fourth
Amendment jurisprudence.” Id.

Put simply, Wright is solely concerned with the proper interpretation of
Section 2711(b) – and whether that section authorizes an unstated
warrantless search and seizure of weapons from a defendant’s home. The
case at bar, however, concerns a warrantless arrest under Section 2711(a),
where Section 2711(a) specifically authorizes a warrantless arrest under
certain circumstances. As such, Wright is inapposite to the case at bar and
the opinion does not provide Appellant with an avenue for relief.


                                          - 17 -
J-A20025-20



right of arrest without a warrant as in a felony whenever he has probable

cause to believe the defendant has violated section . . . 2701 (relating to

simple assault) . . . against a family or household member although the

offense did not take place in the presence of the police officer”); see also

Florida v. White, 526 U.S. 559, 565 (1999) (“the Fourth Amendment permits

warrantless arrests in public places where an officer has probable cause to

believe that a felony has occurred”); Pa.R.Crim.P. 502(2)(b) (“Criminal

proceedings in court cases shall be instituted by . . . an arrest without a

warrant . . . upon probable cause when the offense is a felony or murder”).

Therefore, the only question on appeal is whether Officer Abel effected the

arrest after observing a “recent” physical injury to M.H. See Appellant’s Brief

at 50-52.

      The legislature did not specifically define the phrase “recent physical

injury” in 18 Pa.C.S.A. § 2711(a). Moreover, the term “recent” is, by general

definition, a vague and imprecise word, whose meaning is highly dependent

upon the context in which it is being used.         See NEW OXFORD AMERICAN

DICTIONARY 1421 (2001) (defining the term “recent” as “having happened,

begun, or been done not long ago or not long before; belonging to a past

period of time, comparatively close to the present”).         Nevertheless, we

conclude that Section 2711(a)’s statutory requirement of a “recent physical

injury” is undoubtedly satisfied in this case.

      During the PCRA hearing, Officer Abel testified that the complainant,

M.H., told him that Appellant “gave her the black eye . . . [a] day or two before

                                     - 18 -
J-A20025-20



[Officer Abel] talk[ed] to her.” N.T. PCRA Hearing, 6/10/19, at 46-47. Officer

Abel testified that, at approximately 5:00 p.m. the next day, he went to

Appellant’s residence and arrested Appellant for domestic violence.        Id. at

34-35.

      This is not a case where the police observed a scar, with the initial injury

having been inflicted years ago. Rather, in this case, Officer Abel observed

bruising, which is temporary in nature, from an attack that occurred one or

two days prior. Allowing for the one day of delay between the report and the

arrest, we conclude that a lapse of two to three days after the injurious event

– while the temporary bruising from the injurious event is still observable –

unquestionably qualifies as a “recent” physical injury under Section 2711(a).

To be sure, Section 2711(a) specifically authorizes the warrantless arrest of

perpetrators of domestic violence. By using such a vague term as “recent” in

Section 2711(a), the legislature apparently realized that victims of domestic

violence might delay reporting abuse “because they [might] believe it is a

private matter or for fear that the violence would intensify” and that there

might be some delay between the report and the police action. See S.K.C. v.

J.L.C., 94 A.3d 402, 415 n.17 (Pa. Super. 2014) (“[m]ore often than not,

female domestic violence victims do not report the abuse because they believe

it is a private matter or for fear that the violence would intensify”), quoting,

Christina Samons, Same–Sex Domestic Violence: The Need for Affirmative

Legal Protections at All Levels of Government, 22 S. CAL. REV. L. & SOC. JUST.

417, 420 (2013) (citation omitted). In such context, a delay of two to three

                                     - 19 -
J-A20025-20



days from the injurious event undoubtedly qualifies as “recent.”    C.f. 23

Pa.C.S.A. § 6303 (defining “recent act” under the Child Protective Services

Law as: “[a]ny act committed within two years of the date of the report to

the department or county agency”). Appellant’s claim on appeal thus fails.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2020




                                   - 20 -